Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 21, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148066                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                     SC: 148066                            David F. Viviano,
  In re TALH, Minor.                                                 COA: 314749                                       Justices
                                                                     Mecosta CC Family Division:
                                                                     12-001290-AY

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 10, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 56 days of the date of this order
  addressing whether the lower courts erred in determining that the respondent
  substantially complied with his child support obligations for the pertinent timeframe
  under MCL 710.51(6). The parties should not submit mere restatements of their
  application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 21, 2014
           p0218
                                                                                Clerk